18-23538-rdd          Doc 6411       Filed 01/28/20 Entered 01/28/20 12:34:04                    Main Document
                                                 Pg 1 of 3



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                               :
In re                                                          :        Chapter 11
                                                               :
SEARS HOLDINGS CORPORATION, et al.,                            :         Case No. 18-23538 (RDD)
                                                               :
                  Debtors.1                                    :        (Jointly Administered)
                                                               :
---------------------------------------------------------------x
       ORDER IN AID OF EXECUTION OF THE MODIFIED SECOND AMENDED
          JOINT CHAPTER 11 PLAN OF SEARS HOLDINGS CORPORATION
      AND ITS AFFILIATED DEBTORS AND THE ASSET PURCHASE AGREEMENT

                    Upon the motion, by notice of presentment dated January 8, 2020 [ECF No. 6320]

(the “Motion”),2 of Sears Holdings Corporation and its debtor affiliates, as debtors and debtors in

possession in the above-captioned chapter 11 cases (collectively, the “Debtors”), for entry,

pursuant to sections 105(a) and 1142(b) of title 11 of the United States Code (the “Bankruptcy

Code”), of an order in aid of execution of the Plan and the APA, all as more fully described in the



1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations
LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC Licensed
Business LLC (3718); A&E Factory Service, LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn & Garden,
LLC (5028); A&E Signature Service, LLC (0204); FBA Holdings Inc. (6537); Innovel Solutions, Inc. (7180); Kmart
Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears Development Co. (6028); Sears
Holdings Management Corporation (2148); Sears Home & Business Franchises, Inc. (6742); Sears Home
Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears Procurement Services, Inc. (2859);
Sears Protection Company (1250); Sears Protection Company (PR) Inc. (4861); Sears Roebuck Acceptance Corp.
(0535); SR – Rover de Puerto Rico, LLC (f/k/a Sears, Roebuck de Puerto Rico, Inc.) (3626); SYW Relay LLC (1870);
Wally Labs LLC (None); SHC Promotions LLC (9626); Big Beaver of Florida Development, LLC (None); California
Builder Appliances, Inc. (6327); Florida Builder Appliances, Inc. (9133); KBL Holding Inc. (1295); KLC, Inc. (0839);
Kmart of Michigan, Inc. (1696); Kmart of Washington LLC (8898); Kmart Stores of Illinois LLC (8897); Kmart
Stores of Texas LLC (8915); MyGofer LLC (5531); Rover Brands Business Unit, LLC (f/k/a Sears Brands Business
Unit Corporation) (4658); Sears Holdings Publishing Company, LLC. (5554); Sears Protection Company (Florida),
L.L.C. (4239); SHC Desert Springs, LLC (None); SOE, Inc. (9616); StarWest, LLC (5379); STI Merchandising, Inc.
(0188); Troy Coolidge No. 13, LLC (None); BlueLight.com, Inc. (7034); Sears Brands, L.L.C. (4664); Sears Buying
Services, Inc. (6533); Kmart.com LLC (9022); Sears Brands Management Corporation (5365); and SRe Holding
Corporation (4816). The location of the Debtors’ corporate headquarters is 3333 Beverly Road, Hoffman Estates,
Illinois 60179.
2
    Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the Motion.




WEIL:\97354836\1\73217.0004
18-23538-rdd          Doc 6411     Filed 01/28/20 Entered 01/28/20 12:34:04             Main Document
                                               Pg 2 of 3



Motion; and the Court having jurisdiction to consider the Motion and the relief requested therein

in accordance with 28 U.S.C. §§ 157(a)-(b) and 1334(b) and the Amended Standing Order of

Reference M-431, dated January 31, 2012 (Preska, C.J.); and consideration of the Motion and the

relief requested therein being a core proceeding pursuant to 28 U.S.C. § 157(b); and venue being

proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of the

relief requested in the Motion and the opportunity for a hearing thereon having been provided in

accordance with the Amended Case Management Order; and there being no objections to the

requested relief; and it appearing that no other or further notice or a hearing is required; and, after

due deliberation, the Court having found and determined that the relief sought in the Motion is in

the best interests of the Debtors, their estates, their creditors, and all parties in interest and that the

legal and factual bases set forth in the Motion establish good and sufficient cause for the relief

granted herein in furtherance of the Debtors’ ongoing performance and performance under the

Plan; now, therefore,

                    IT IS HEREBY ORDERED THAT

          1.        The Motion is hereby granted.

          2.        Notwithstanding anything to the contrary in applicable state law or the

organizational documents of the relevant entities, M-III Personnel may take actions and pursue

all rights on behalf of all Debtors, as well as their non-Debtor subsidiaries, necessary to

implement the provisions of the Plan, the APA, and the Bankruptcy Code.

          3.        To the full extent provided under the Engagement Letter, as well as section 15.10

of the Plan, all M-III Personnel shall be exculpated from liability for any actions taken under this

Order in furtherance of the Debtors’ outstanding obligations under the Plan and the APA.




                                                     2
WEIL:\97354836\1\73217.0004
18-23538-rdd          Doc 6411     Filed 01/28/20 Entered 01/28/20 12:34:04            Main Document
                                               Pg 3 of 3




          4.        This Court shall retain jurisdiction to hear and determine all matters arising from

or related to this Order.



Dated: January 27, 2020
       White Plains, New York
                                                  /s/Robert D. Drain
                                                  THE HONORABLE ROBERT D. DRAIN
                                                  UNITED STATES BANKRUPTCY JUDGE




                                                      3
WEIL:\97354836\1\73217.0004
